July 2, 1918. The opinion of the Court was delivered by
This is an action to set aside a deed on the ground of incapacity on the part of the grantor. The facts are stated in the report of the referee, whose findings of fact were in favor of the grantor's capacity to make the deed, and who recommended that the complaint be dismissed. His Honor, the Circuit Judge, did not discuss the testimony or make any specific findings of fact, but merely stated he was satisfied that the report of the referee should be reversed and so adjudged. The plaintiffs have appealed from said judgment.
The main question in the case is whether the preponderance of the testimony is against the finding of fact that the grantor was without sufficient capacity to make the deed. The conclusion reached by this Court is that the preponderance of the testimony is against the Circuit Judge's findings of fact. *Page 229 
We do not deem it necessary to discuss the facts in detail, as we are satisfied with the findings of the referee.
Reversed.
MESSRS. JUSTICES HYDRICK, WATTS and FRASER concur.